DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The following displays a correspondence between 17/452,220 claims and U.S. Patent No.11,157,524 claims:
17/452,220
Patent No.11,157,524
1. A method comprising:
detecting, by a processing system including at least one processor, a first anomaly from a first media content;
generating, by the processing system, a first anomaly signature for the first anomaly;
obtaining, by the processing system, a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event:
correlating, by the processing system, the first anomaly to the notification of the first event:
labeling, by the processing system, the first anomaly signature with the event type;
detecting, by the processing system, a second anomaly from a second media content that matches the first anomaly signature; and
transmitting, by the processing system, a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature.

1. A method comprising: 

detecting, by a processing system including at least one processor, a first anomaly from a first media content; 

generating, by the processing system, a first anomaly signature for the first anomaly; 


obtaining, by the processing system, a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event;


 correlating, by the processing system, the first anomaly to the notification of the first event;





 labeling, by the processing system, the first anomaly signature with the event type; 

detecting, by the processing system, a second anomaly from a second media content that matches the first anomaly signature; 

and transmitting, by the processing system, a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature,


 wherein the notification of the second event comprises: the event type; location information of the second media content; time information of the second anomaly; and a portion of the second media content that includes the second anomaly.
2. The method of claim 1, wherein the first media content includes at least one of:images; video; or audio.

2. The method of claim 1, wherein the first media content includes at least one of:  images; video; or audio.
3. The method of claim 1, wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies.

3. The method of claim 1, wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies.
4. The method of claim 3, wherein the first anomaly signature is based upon a plurality of features from the plurality of anomalies.

4. The method of claim 3, wherein the first anomaly signature is based upon a plurality of features from the plurality of anomalies.
5. The method of claim 4, wherein the plurality of features includes at least one of: visual features; or audio features.

5. The method of claim 4, wherein the plurality of features includes at least one of: visual features; or audio features.
6. The method of claim 3, wherein the detecting the plurality of anomalies having the threshold similarity comprises applying a machine learning algorithm based upon a plurality of features from the plurality of media contents.
 
6. The method of claim 3, wherein the detecting the plurality of anomalies having the threshold similarity comprises applying a machine learning algorithm based upon a plurality of features from the plurality of media contents.
 7. The method of claim 6, wherein the machine learning algorithm comprises at least one of:
a deep neural network;
a generative adversarial network;
an exponential smoothing algorithm; or
a reinforcement learning algorithm.

7. The method of claim 6, wherein the machine learning algorithm comprises at least one of:

 a deep neural network; 

a generative adversarial network;

 an exponential smoothing algorithm;

 or a reinforcement learning algorithm.
8. The method of claim 1, wherein the first media content comprises metadata including:
location information of the first media content; and
time information of the first anomaly.

8. The method of claim 1, wherein the first media content comprises metadata including:

location information of the first media content; 



and time information of the first anomaly.
9. The method of claim 8, further comprising:
detecting a third anomaly in the first media content that is later in time than the first anomaly and earlier in time than the time information of the first event;
generating a second anomaly signature for the third anomaly;
correlating the third anomaly to the notification of the first event; and
identifying the first anomaly as a cause of the third anomaly, when the first anomaly and the third anomaly are both correlated to the notification of the first event.

9. The method of claim 8, further comprising: 

detecting a third anomaly in the first media content that is later in time than the first anomaly and earlier in time than the time information of the first event; 


generating a second anomaly signature for the third anomaly; correlating the third anomaly to the notification of the first event; 



and identifying the first anomaly as a cause of the third anomaly, when the first anomaly and the third anomaly are both correlated to the notification of the first event.
10. |The method of claim 9, further comprising:
labeling the second anomaly signature with the event type; and
labeling the first anomaly signature as a potential cause signature of the event type.

10. The method of claim 1, further comprising:

 labeling the second anomaly signature with the event type; 


and labeling the first anomaly signature as a potential cause signature of the event type.
11. |The method of claim 1, wherein the notification of the second event comprises:
the event type;
location information of the second media content: and
time information of the second anomaly.

1. …  wherein the notification of the second event comprises: 

the event type; 
location information of the second media content;


 time information of the second anomaly; 

and a portion of the second media content that includes the second anomaly.
12. |The method of claim 11, further comprising:
activating at least one sensor at a location associated with the location information of the second media content, when it is detected that the second anomaly matches the first anomaly signature, wherein the notification of the second event further comprises sensor data from the at least one sensor.

11. The method of claim 1, further comprising: activating at least one sensor at a location associated with the location information of the second media content, when it is detected that the second anomaly matches the first anomaly signature, wherein the notification of the second event further comprises sensor data from the at least one sensor. 
13. | The method of claim 11, further comprising:
receiving a feedback for the notification of the second event comprising one of:
a positive feedback; or a negative feedback; and
updating the first anomaly signature based upon features of the second anomaly.

12. The method of claim 1, further comprising: 

receiving a feedback for the notification of the second event comprising one of: a positive feedback; 

or a negative feedback; 

and updating the first anomaly signature based upon features of the second anomaly.
14. | The method of claim 13, wherein the features of the second anomaly comprise a positive training example for the first anomaly signature when the feedback is the positive feedback, and wherein the features of the second anomaly comprise a negative training example for the first anomaly signature when the feedback is the negative feedback.

13. The method of claim 12, wherein the features of the second anomaly comprise a positive training example for the first anomaly signature when the feedback is the positive feedback, and wherein the features of the second anomaly comprise a negative training example for the first anomaly signature when the feedback is the negative feedback.

15. |The method of claim 1, wherein the notification of the second event is sent to at least one of:
a monitoring device; or
an automated signaling device at a location associated with the location information of the second media content.

14. The method of claim 1, wherein the notification of the second event is sent to at least one of: 

a monitoring device;

 or an automated signaling device at a location associated with the location information of the second media content.
16. | The method of claim 1, wherein the notification of the first event comprises:
a short message service-based alert;
a really simple syndication-based alert;
an email-based alert:
a radio broadcast alert; or
a television broadcast alert.

15. The method of claim 1, wherein the notification of the first event comprises:

 a short message service-based alert;

 a really simple syndication-based alert;

 
an email-based alert; 


a radio broadcast alert;

 
or a television broadcast alert.
17. |The method of claim 1, wherein the notification of the first event is obtained from:
a weather alert service;
a traffic alert service;
a public safety alert service; or
an aggregator alert service.

16. The method of claim 1, wherein the notification of the first event is obtained from:

 a weather alert service; 

a traffic alert service; 

a public safety alert service;

 or an aggregator alert service.
18. Anon-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:
detecting a first anomaly from a first media content;
generating a first anomaly signature for the first anomaly;
obtaining a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event;
 correlating the first anomaly to the notification of the first event: labeling the first anomaly signature with the event type;
 detecting a second anomaly from a second media content that matches the first anomaly signature; and transmitting a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature.

17. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: 


detecting a first anomaly from a first media content; 

generating a first anomaly signature for the first anomaly;

 obtaining a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event; 

correlating the first anomaly to the notification of the first event; labeling the first anomaly signature with the event type; 


detecting a second anomaly from a second media content that matches the first anomaly signature; and transmitting a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature,

 wherein the notification of the second event comprises: the event type; location information of the second media content; time information of the second anomaly; and a portion of the second media content that includes the second anomaly.
19. A device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 
detecting a first anomaly from a first media content;
 generating a first anomaly signature for the first anomaly; 
obtaining a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event;
 correlating the first anomaly to the notification of the first event;
 labeling the first anomaly signature with the event type;
 detecting a second anomaly from a second media content that matches the first anomaly signature; 
and transmitting a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature.

18. A device comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 

detecting a first anomaly from a first media content; 

generating a first anomaly signature for the first anomaly;
 

obtaining a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event; 



correlating the first anomaly to the notification of the first event; 

labeling the first anomaly signature with the event type; 

detecting a second anomaly from a second media content that matches the first anomaly signature; 


and transmitting a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature, 

wherein the notification of the second event comprises: the event type; location information of the second media content; time information of the second anomaly; and a portion of the second media content that includes the second anomaly.
20. The device of claim 19, wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies.

19. The device of claim 18, wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies.





Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,157,524. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of  U.S. Patent No. 11,157,524 contains every element of claims  1-20 of the instant application and as such anticipates claims 1-20 of the instant application.

“A latter patent claim is not patently distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F. 3d at 1437, 46 USPQ2d at 1233 (Fed. Cir.1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 11,157,524 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Drawings
The drawings filed on October 25, 2021 are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




12.	Claim(s) 1-8, 11,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,726,312 B2 issued to Richard Butt et al. (“Butt”) and US 2015/0256277 issued to James T. Johnson et al. (“Johnson”).


As per claim 1,  Butt teaches A method comprising:
detecting, by a processing system including at least one processor, a first anomaly from a first media content (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection);
generating, by the processing system, a first anomaly signature for the first anomaly (Butt: , Abstract: generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene);
obtaining, by the processing system, a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event (Butt: column 14, lines 43-51, as video analytics may further include detecting whether as event has occurred and the type of event, column 15, lines 1-2, as metadata indication time and identify the camera);
correlating, by the processing system, the first anomaly to the notification of the first event and labeling, by the processing system, the first anomaly signature with the event type (Butt: Abstract, as generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene);
detecting, by the processing system, a second anomaly from a second media content that matches the first anomaly signature (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection); and
Butt does not explicitly teach transmitting, by the processing system, a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature. Johnson does teach limitation t at [011], as alert notification , also referred to as a message, text message, notification message , [0139], as the information contained in the alert will contain text representation of the alert event, location associated with the event, start and stop time of the alert event and the severity of the alert event. It would have been obvious to one before the effective filing date to modify the Butt system of capturing video images of objects and identifying objects of interests by utilizing the capabilities of Johnson of generating and communicating alerts based on determined violations in order to provide notification/alert capabilities. One would have been motivated to make this modification in order to provide the video analysis and determination data including anomaly detection (Butt: column 11, lines 43-55). 
As per claim 2, same as claim arguments above and Butt teaches:
 wherein the first media content includes at least one of: Images, video or audio (Butt: see abstract: video , image objects).
As per claim 3, same as claim arguments above   and Butt teaches:
 wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection, Butt: at  Abstract: as generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene).

As per claim 4, same as claim arguments above and Butt teaches: 
 The method of claim 3, wherein the first anomaly signature is based upon a plurality of features from the plurality of anomalies (Butt: column 15, lines 24-29, as feature vectors/signatures).
As per claim 5, same as claim arguments above  Butt teaches:
 The method of claim 4, wherein the plurality of features includes at least one of:
visual features or audio features (Butt: column 15, lines 30-45, as image and feature descriptions).
As per claim 6, same as claim arguments above  Butt teaches: 
 The method of claim 3, wherein the detecting the plurality of anomalies having the threshold similarity comprises applying a machine learning algorithm based upon a plurality of features from the plurality of media contents (Butt: column 16, lines 1-4, as learning machine is for example a neural network, column 16, lines 59-67, as feature vector, threshold of similarity).
 As per claim 7, same as claim arguments above  Butt teaches:
 The method of claim 6, wherein the machine learning algorithm comprises at least one of: a deep neural network, a generative adversarial network, an exponential smoothing algorithm or a reinforcement learning algorithm (Butt: column 16, lines 1-4, as learning machine is for example a neural network).
As per claim 8, same as claim arguments above Butt teaches:
 The method of claim 1, wherein the first media content comprises metadata including: 
location information of the first media content and time information of the first anomaly (Butt: column 15, lines 1-2, as metadata indication time and identify the camera).
As per claim 11, same as claim arguments above  Butt teaches: 
 The method of claim 1, wherein the notification of the second event comprises:
the event type (Butt: column 14, lines 43-51, as video analytics may further include detecting whether as event has occurred and the type of event);
location information of the second media content and time information of the second anomaly (Butt: column 15, lines 1-2, as metadata indication time and identify the camera.). 
As per claim 15, same as claims arguments above and Johnson teaches:
The method of claim 1, wherein the notification of the second event is sent to at least one of:
a monitoring device or an automated signaling device at a location associated with the location information of the second media content (Johnson: [0041], as notifications, [0118], as location monitored).
As per claim 16, same as claim arguments above and Johnson teaches:
The method of claim 1, wherein the notification of the first event comprises:
a short message service-based alert, a really simple syndication-based alert,
an email-based alert, a radio broadcast alert or a television broadcast alert (Johnson:[0041], as weather alert system, notifications, Johnson:  [0118], text message).
As per claim 17, same as claim arguments above and Johnson teaches:
 The method of claim 1, wherein the notification of the first event is obtained from:
a weather alert service, a traffic alert service, a public safety alert service or
an aggregator alert service (Johnson: [0041], as weather alert system).

Claim 18 is rejected based on the same rationale as claim 1 above.

As per claim 19, Butt teaches  A device comprising: 
a processing system including at least one processor and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (Butt: column 8, lines 14-37,as processor , system, computer-readable memory), the operations comprising: 
detecting a first anomaly from a first media content (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection);
generating a first anomaly signature for the first anomaly (Butt: , Abstract: generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene); 
obtaining a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event (Butt: column 14, lines 43-51, as video analytics may further include detecting whether as event has occurred and the type of event, column 15, lines 1-2, as metadata indication time and identify the camera);

correlating the first anomaly to the notification of the first event and labeling the first anomaly signature with the event type (Butt: Abstract, generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene); 
detecting a second anomaly from a second media content that matches the first anomaly signature (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection); 
Butt does not explicitly teach transmitting a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature. Johnson does teach limitation at [011], as alert notification , also referred to as a message, text message, notification message , [0139], as the information contained in the alert will contain text representation of the alert event, location associated with the event, start and stop time of the alert event and the severity of the alert event. It would have been obvious to one before the effective filing date to modify the Butt system of capturing video images of objects and identifying objects of interests by utilizing the capabilities of Johnson of generating and communicating alerts based on determined violations in order to provide notification/alert capabilities. One would have been motivated to make this modification in order to provide the video analysis and determination data including anomaly detection (Butt: column 11, lines 43-55). 
As per claim 20, same as claim arguments above and Butt teaches:
 The device of claim 19, wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies (Butt: col. 15, lines 52-56, as determine a similarity score to indicate how similar the two images may be. Butt: col. 16, lines 60-67, as To locate a person of interest in the video, a feature vector of the person of interest is generated. Feature vectors which are similar to the feature vectors of the person of interest are extracted from the database. The extracted feature vectors are compared to a threshold similarity score and those exceeding the threshold are provided to the client. Butt: col. 19, lines 40-46, as a search of the database for candidate feature vectors that have a similarity score , as compared with the feature vector of the object of interest, beyond a threshold).
Allowable Subject Matter
13.	Claims 9-10,12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        November 29, 2022
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167